Citation Nr: 1212770	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-00 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right hip disability.  

5.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.  He also had active duty for training as a member of the Air National Guard from February 1960 to August 1960, and additional periods of inactive duty training until January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that in the July 2007 rating decision, the RO found that the Veteran had previously been denied service connection for a low back disability, and that prior decision was final; therefore, 38 U.S.C.A. § 5108 required the submission of new and material evidence prior to consideration of the Veteran's claim of service connection claim on the merits.  In a prior June 2009 decision, the Board found new and material evidence had been submitted, and the Veteran's claim of service connection for a low back disability may thus be considered on the merits.  That claim, and the remainder of the issues on appeal, were then remanded to the agency of original jurisdiction for further development.  

These claims were returned to the Board in December 2010, at which time these issues were again remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing a nexus between any current low back disability and an in-service disease or injury, and a current low back disability did not manifest within a year of service separation.  

2.  Competent evidence has not been presented establishing a nexus between any current right knee disability and an in-service disease or injury, and a current right knee disability did not manifest within a year of service separation.  

3.  Competent evidence has not been presented establishing a nexus between any current left knee disability and an in-service disease or injury, and a current left knee disability did not manifest within a year of service separation.  

4.  Competent evidence has not been presented establishing a nexus between any current right hip disability and an in-service disease or injury, and a current right hip disability did not manifest within a year of service separation.  

5.  Competent evidence has not been presented establishing a nexus between any current left hip disability and an in-service disease or injury, and a current left hip disability did not manifest within a year of service separation.  


CONCLUSIONS OF LAW

1.  A current low back disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  A current right knee disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

3.  A current left knee disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

4.  A current right hip disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

5.  A current left hip disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In March 2007, July 2009, and December 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the March 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the July 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded a VA medical examination on several occasions, most recently in October 2009.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Veteran submitted new evidence to the Board following the most recent supplemental statement of the case issued by the agency of original jurisdiction (AOJ); however, this evidence consists of records already considered by VA and the Veteran's own contentions.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010).  Thus, his appeal need not be remanded for RO consideration of this evidence, as it is the same or essentially similar to evidence already considered.  See 38 C.F.R. § 20.1304.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Factual Background

The Veteran was without abnormalities of the spine, hips, or knees when he was examined and accepted into military service in January 1960.  In February 1962, he sought treatment for low back pain.  He was given medication for his pain.  Several days later, he again sought treatment for low back pain.  He reported a two-week history of intermittent low back pain following heavy lifting.  On physical evaluation, he had good range of motion, without tenderness.  An X-ray of the lumbosacral spine was negative for any bone or joint abnormality.  The impression was of a chronic strain, and application of ice and physical therapy were recommended.  By March 1962, the Veteran denied any pain in his back.  He reported occasional soreness in the mornings, but this subsided with activity.  On examination for service separation in June 1962, the Veteran was without any abnormality of his spine, knees, or hips.  On a June 1962 report of medical history, the Veteran denied any history of bone, joint, or other deformities, or a trick or locked knee.  

In August 1997, the Veteran's March 1997 service connection claim for a low back disability was denied by the RO.  He did not initiate an appeal.  In February 2004, the Veteran filed a claim for pension, citing "musculoskeletal disorders" with onset in 2001.  

In an October 2001 letter, a VA physician noted that the Veteran had been diagnosed with rheumatoid arthritis.  

Past private medical treatment records for the Veteran were received by VA.  Laboratory testing conducted in 1983-84 suggested rheumatoid arthritis, as the Veteran displayed a higher than average rheumatoid group sedimentation rate.  No dated of onset was noted for this disorder at that time.  In September 1998, he sought treatment for left knee pain following an on-the-job injury.  He denied any prior problems with his left knee.  Upon MRI examination, a tear of the left medial meniscus was diagnosed.  

The Veteran's current claim was received in February 2007.  He cited onset of a low back injury during military service in 1962.  He also claimed disabilities of the hips and knees, reporting onset of these disabilities in October 2003.  

In support of his claim, the Veteran has submitted private and VA medical treatment records.  An April 2005 private X-ray confirmed a loss of disc height at L5-S1, indicative of mild early degenerative disc disease.  Facet scoliosis was also noted at L4-5 and L5-S1.  

An April 2007 letter was received from K.T., who stated he served on active duty with the Veteran in 1962.  K.T. confirmed that the Veteran was hospitalized for an injury while on active duty.  Additionally, the Veteran received follow-up medical care for his disabilities during service.  K.T. did not specify the nature of the Veteran's injury requiring hospitalization.  

A VA orthopedic examination was afforded the Veteran in June 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported onset of low back pain during active military service following heavy lifting.  He was initially afforded physical therapy following his injury.  Since that time, he reportedly continued to experience intermittent low back pain, especially with activity.  On physical examination, the examiner confirmed degenerative joint disease of the lumbosacral spine, with radiation into the lower extremities.  Regarding onset of this disability, the examiner concluded it was less likely than not that the Veteran's current spinal disability was caused by his in-service back sprain in 1961.  

A September 2007 letter was received from Ballard R. Boren, D.C.  He stated that he reviewed parts of the Veteran's service treatment records, and noted treatment for back pain beginning in February 1962.  The chiropractor further noted that the Veteran was afforded a February 1962 X-ray, which was negative for bone or joint abnormality.  Based on these findings, the chiropractor stated he could "only speculate that [the Veteran] continued to have back problems based on conversations with him."  The chiropractor "was unable to render any conclusive evidence to substantiate or dispute" any nexus between the Veteran's current spinal disability and any in-service injury.  Earlier treatment records from the chiropractor confirm disc degeneration and myofascitis of the lumbosacral spine.  

In an April 2008 letter, Chad Trammell, M.D., diagnosed the Veteran as having "severe musculoskeletal impairment" which rendered him totally disabled.  No further information or date of onset was provided.  

Another VA orthopedic examination was afforded the Veteran in October 2009.  The claims file was reviewed by the examiner in conjunction with the examination.  The Veteran reported a longstanding history of low back pain.  Upon physical examination of the Veteran, myofascial lumbar syndrome was diagnosed by the examiner.  Upon reviewing the claims file, the examiner noted that the June 1962 service separation examination was negative for any disability of the spine.  Thus, despite the Veteran's February 1962 treatment for low back pain, it was less likely than not that his current myofascial lumbar syndrome was related to military service, or manifested to a compensable degree within a year of service separation.  

The Veteran's knees and hips were also examined by a VA health care provider in October 2009.  His claims file was again reviewed.  The Veteran did not report any specific injury to his knees or hips during military service.  He stated that arthritis had developed in these joints.  No specific date of onset was noted.  The examiner noted that the June 1962 service separation examination was negative for any disability involving the Veteran's knees and hips.  Upon examination of the Veteran, the VA examiner diagnosed bilateral patellofemoral syndrome of the knees with reported degenerative joint disease, and bilateral greater trochanteric bursitis of the hips.  Regarding onset of these disabilities, the examiner could find no indication of any disorders of the hips or knees within the Veteran's service treatment records or his June 1962 service separation examination.  Therefore, these disabilities were not related to the Veteran's service period and likely occurred after service, in the examiner's opinion.  

II.  Legal Analysis
a.  Service connection-Low back disability

The Veteran seeks service connection for a low back disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for low back disability.  Although the Veteran was treated for a low back disability during military service in 1962, his diagnosed low back strain appears to have been acute and transitory, without lasting residuals.  Initial X-rays during service were negative for any bone or joint abnormalities.  After treatment, medication, and physical therapy, the Veteran was able to return to duty, and no disorder of the spine was noted on his service separation examination in June 1962.  Thereafter, a spinal disability was not diagnosed or treated until 1983, when rheumatoid arthritis was suspected.  This represents a gap of approximately 20 years.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, when the Veteran was examined and his claims file was reviewed by VA examiners in June 2007 and again in October 2009, the examiners found no evidence of a causal nexus between the Veteran's in-service low back strain and his subsequent current low back disability.  Both examiners concluded it was not at least as likely as not that his current low back disabilities, myofascial lumbar syndrome and degenerative joint disease, were related to military service, or manifested to a compensable degree within a year of service separation.  In the absence of evidence to the contrary, the Board must conclude that service connection for a low back disability must be denied.  

The Veteran has submitted evidence in support of his claim, but the Board finds this evidence to be of lesser probative weight.  In his September 2007 letter, the chiropractor stated he could "only speculate that [the Veteran] continued to have back problems based on conversations with him."  Furthermore, the chiropractor "was unable to render any conclusive evidence to substantiate or dispute" any nexus between the Veteran's current spinal disability and any in-service injury.  This opinion is clearly speculative in nature and of little to no probative value.  Likewise, the April 2008 letter from Dr. Trammell confirmed only that the Veteran currently has a "severe musculoskeletal impairment," but did not otherwise link such a disorder to military service.  

The Veteran has also offered his own contentions, as well as those of K.T., who served with him in service.  As laypersons, however, the Veteran and K.T. are not capable of making medical conclusions; thus, these statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Orthopedic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the lay statements therein cannot be accepted as competent medical evidence.  Additionally, K.T.'s statement carries little probative weight, as it merely confirms an injury during service, without specifying the location or nature of the injury in question.  Although the Veteran is competent to testify regarding such observable symptomatology as low back pain, the Board does not find, in light of the absence of complaints of or treatment for a low back disorder, his reports of continuous low back pain since service to be credible.  

In conclusion, service connection for a low back disability must be denied, as competent evidence establishing a nexus between an in-service disease or injury of the spine and a current low back disability has not been presented.  Additionally, the evidence does not indicate that a low back disability manifested to a compensable degree within a year of service separation.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b.  Service connection-Bilateral knees and hips

The Veteran seeks service connection for disabilities of the bilateral hips and knees.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for disabilities of the hips or knees.  The Veteran's service treatment records are negative for any diagnosis of or treatment for a disease or injury of either his hips or knees.  Likewise, his June 1962 service separation examination was negative for any abnormality of his knees or hips, and on his June 1962 report of medical history, the Veteran denied any history of bone, joint, or other deformities, or a trick or locked knee.  The Veteran first reported a disability of the hips and knees in 1983, when rheumatoid arthritis was suspected.  This represents a gap of approximately 20 years.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Regarding his left knee, when the Veteran sought private treatment in 1998 for his knee following an on-the-job injury, he denied any prior history of a left knee disability.  Additionally, the Veteran does not appear to suggest onset of a knee or hip disability during military service.  According to his February 2007 claim, onset of his claimed disabilities of the hips and knees was in October 2003, many years after service separation.  Finally, a VA examiner concluded in October 2009, after examination of the Veteran and review of his claims file, that the Veteran's current disabilities of the knees and hips were unrelated to military service.  In the absence of any competent evidence establishing onset of a current bilateral knee or hip disability during military service, or to a compensable degree within a year of service separation, service connection for disabilities of the knees and hips must be denied.  

The Veteran has submitted evidence in support of his claim, but the Board finds this evidence to be of essentially no probative weight.  The April 2008 letter from Dr. Trammell confirmed only that the Veteran currently has a "severe musculoskeletal impairment", but did not otherwise link such a disorder to military service, or even suggest specific involvement of the Veteran's hips or knees.  

The Veteran has also offered his own contentions, as well as those of K.T., who served with him in service.  As laypersons, however, the Veteran and K.T. are not capable of making medical conclusions; thus, these statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Orthopedic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the lay statements therein cannot be accepted as competent medical evidence.  Additionally, K.T.'s statement carries little probative weight, as it merely confirms an injury during service, without specifying the location or nature of the injury in question.  

VA must also consider service connection for a claimed disability on any basis reasonably raised by the record.  See Schroeder v. West, 212 F. 3d 1265, 1271   (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability).  At least in part, the Veteran appears to suggest his low back disability caused or contributed to his disabilities of the hips and knees.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  See 38 C.F.R. § 3.310.  As service connection for a low back disability has been denied however, service connection for any disability claimed as secondary to a low back disability must therefore also be denied.  

In conclusion, service connection for disabilities of the knees and hips must be denied, as competent evidence establishing onset of a current knee or hip disability during service has not been presented.  Additionally, the evidence does not indicate that such a disability manifested to a compensable degree within a year of service separation.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for a right hip disability is denied.  

Entitlement to service connection for a left hip disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


